DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Claims 1-21 are pending as amended on 7/12/2022. Claims 1-7 and 10-17 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 8, 9 and 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (EP 2876129 A1) in view of Sato (WO 2016/147997; English equivalent US 2017/0275425 cited herein), Koike et al (JP 2004/035347; included machine translation cited herein), and Harris et al (US 3502625).
As to claims 8, 9, 20 and 21, Chae discloses a polyimide film that can be used as a flexible substrate (glass replacement), and has high temperature stability, high transparency and low optical anisotropy [0003-8]. 
Chae discloses a method of preparing a polyimide film by polymerizing dianhydrides and diamine to obtain a polyamic acid (corresponding to a “polyimide precursor resin” as presently recited) [0089-90, 0113, 0128]. Chae discloses several suitable examples of diamine monomer [0110], and specifically discloses an embodiment wherein the diamine is 2,2’-bis(trifluoromethyl)benzidine (i.e., TFDB) [0111, 0126].
Chae discloses that the dianhydride includes a dianhydride according to formulas 1A or 1B, and a dianhydride according to formula 2 [0095], and further teaches utilizing a combination of dianhydride according to formula 1A and dianhydride according to formula 2 [0101]. Chae names four examples of dianhydrides according to formula 1A, including 6FDA [0096]. Chae further names four examples of dianhydrides according to formula 2 [0097], none of which are the dianhydrides presently excluded from the polyimide according to claim 8. Given the limited number of formula 1A dianhydrides named by Chae (four), the person having ordinary skill in the art could have immediately envisaged reacting TFDB as diamine with a dianhydride of formula 1A and dianhydride of formula 2, as disclosed by Chae, utilizing any one of the four formula 1A dianhydrides named by Chae in [0096], including 6FDA. (Alternatively, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).) 
A polyimide and polyimide precursor (polyamic acid) formed from TFDB with a combination of 6FDA as the dianhydride of formula 1A and any dianhydride according to formula 2, as disclosed/suggested by Chae, contains an aromatic ring and contains no residues of: (i) 3,3’,4,4’-biphenyltetracarboxylic acid, (ii) dicyclohexane-3,4,3’,4’-tetracarboxylic acid, (iii) fluoro-substituted 9,9-bis(4-aminophenyl)fluorene and (iv) trans-cyclohexanediamine, and therefore, has a structure according to the presently recited polyimide and precursor thereof.
Chae teaches that a polyimide is prepared by polymerizing an aromatic dianhydride and diamine in a solution state to obtain a polyamic acid derivative, followed by imidizing [0088]. In examples (see pp 27-30), Chae utilizes organic solvent (NMP) for the reaction of dianhydride and diamine, and obtains a polyamic acid solution (i.e., a polyimide precursor resin composition comprising polyimide precursor and organic solvent). 
Chae discloses a general method of preparing a polyimide film by polymerizing dianhydride and diamine to obtain a polyamic acid (corresponding to a “polyimide precursor resin” as presently recited), casting the polyamic acid precursor on a substrate (corresponding to the presently recited step of “forming a polyimide precursor resin coating film by applying the polyimide precursor resin composition to a support”), and curing and extending the polyimide according to methods well known in the art [0138]. Considering Chae’s teaching in [0128] that the polyamic acid precursor can undergo thermal or chemical imidization to give a polyimide, it would have been obvious to the person having ordinary skill in the art to have utilized either method of imidization disclosed by Chae, including thermal (which corresponds to the presently recited step of imidizing the polyimide precursor by heating). 
Chae teaches the low optical anisotropy materials are desired for flexible substrates for replacing glass [0003]. Chae further teaches that yellow color due to high aromatic ring content causes low transmittance and high birefringence, which makes it difficult for polyimides to be used as an optical element [0088]. However, Chae fails to specifically teach a birefringence index in a thickness direction of 0.020 or less, as presently recited. Additionally, while Chae teaches that the polyimide film can be extended [0138], Chae teaches that because such methods are well known in the art, a detailed description thereof is omitted [0138]. Therefore, Chae fails to specifically teach the details of stretching the polyimide film. Chae further fails to specifically teach inorganic particles having refractive indices, as presently recited.
Sato teaches that polyimide is being applied to a wide range of fields [0002], and teaches that a stretched film is preferred over a non-stretched film in consideration of enhancement of mechanical strength and heat resistance of the film [0141]. Sato describes methods for stretching a pre-formed polyimide film in [0146-152] for enhancement of physical properties by stretching [0149], and teaches that biaxial stretching is preferably in consideration of reduction in anisotropy (i.e., birefringence) [0145].
Koike discloses that an optical material made of a polymer resin is generally lighter weight and lower in cost and superior in processability and productivity compared to optical glass [0003], but that conventional polymeric materials exhibit birefringence [0004]. Koike teaches that in various processes for forming optical resins into optical devices in which a force is exerted to orient a main chain, such as stretching, a birefringence occurs, and there is an increasing need to avoid such problems [0014-15]. Koike teaches a method for producing strontium carbonate having an orientation birefringence, and using it to provide non-birefringent optical material containing the particulate strontium carbonate [0001]. In particular, Koike teaches utilizing a technique known as crystal doping in which the orientation birefringence of a polymer resin and inorganic fine particle cancel each other out [0020-21]. The long axis (major axis) of the strontium carbonate has a refractive index of 1.520 [0056], which is smaller than the refractive indices of each of the other optical axis directions (i.e., directions perpendicular to the major axis) [0055, 0080]. 
Considering Koike’s disclosure ([0014-15]) as discussed above, it was known in the art to orient optical resins by stretching. In view of Sato’s disclosure ([0141, 0149]) discussed above, it was known in the art that stretching a polyimide film results in enhancement of physical properties, such as mechanical strength and heat resistance. Both Koike ([0014-15]) and Sato ([0145]) further recognize that stretching a polymer resin can result in an undesired increase in birefringence/anisotropy. Therefore, in view of both Koike and Sato, the person having ordinary skill in the art would have been motivated to stretch a polyimide optical film in order to enhance physical properties of the film. Furthermore, the person having ordinary skill in the art would have been motivated to add Koike’s strontium carbonate particles to a polymer (crystal doping technique) in order to reduce birefringence caused by orienting a polymer intended to be used as an optical substrate. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an extended polyimide film having low birefringence suitable for glass replacement in a display, as disclosed by Chae, by including a step of stretching Chae’s obtained imidized film, as disclosed by Sato, in order to improve physical properties (such as strength and heat resistance) of the film. It would have been further obvious to the person having ordinary skill in the art to have prepared a stretched polyimide film intended for applications requiring low birefringence, as disclosed by modified Chae, by adding Koike’s strontium carbonate inorganic particles to the polyamic acid film forming solution (i.e., for inclusion in the final formed film), in order to decrease the birefringence in the polyimide caused by the stretching/orientation, including to decrease the birefringence to a value within the ranges recited in instant claims 8 and 21. 
As to the presently recited light transmittance, Chae teaches that the polyimide film has a light transmittance of 87% or more at wavelengths from 380-780 nm at a thickness of 10 microns [0131]. It would have been obvious to the person having ordinary skill in the art to have prepared a polyimide film according to modified Chae having any appropriately high light transmittance within Chae’s range of 87% or more in order to improve suitability of the film for its intended optical applications, including a light transmittance corresponding to a total light transmittance of 80% or more as presently recited.
As to the presently recited size shrinkage ratio:
According to the instant specification, in general, size shrinkage is observed in the in-plane direction of polyimide films, and that in a polyimide film having a size shrinkage of 0.1% or more, it is clear that the polyimide film is a stretched film [0027]. Given that modified Chae suggests a stretched polyimide film having a substantially similar structure as the presently recited and disclosed polyimide, and given the teaching in the instant specification that size shrinkage is generally observed in stretched polyimides, there is reasonable basis to conclude that modified Chae suggests a polyimide film having a size shrinkage as presently recited.
As to the recited water content:
In examples (see, e.g., p 27), Chae utilizes an organic solvent (NMP) and does not disclose any use of water in the solution. Additionally, Chae exemplifies carrying out the polymerization under nitrogen gas (see, e.g., example 1-1). Given the inert atmosphere and absence of water in Chae’s disclosure, one having ordinary skill in the art would have reasonably concluded that water is to be excluded when carrying out the process of Chae. However, Chae fails to specifically teach a water content of 1000 ppm or less. 
Harris teaches a polyimide prepared by reaction of diamine and dianhydride to provide film forming aromatic polyimides (col 1, lines 19-25). Like Chae, Harris discloses reaction of dianhydrides and diamines in an inert solvent, including NMP and DMAc, to produce polyamic acid. Harris teaches that water may react with dianhydrides and hydrolyze the polyamic acid, and therefore it is preferred to employ anhydrous solvents and conduct the reaction under anhydrous conditions (col 4, lines 4-20). 
Considering Harris’ disclosure, the person having ordinary skill in the art would have been motivated to carry out the synthesis of polyamic acid utilizing reactants and solvent which do not contain water in order to prevent reaction with dianhydride and hydrolysis of polyamic acid. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamic acid solution according to modified Chae utilizing anhydrous conditions which reduce the content of water, including conditions which reduce water to a content below the presently recited maximum of 1000 ppm.
As to claims 18 and 19, modified Chae suggests a method according to claim 8, as set forth above. In a polyimide precursor prepared from TFDB, 6FDA and a second (aromatic) dianhydride, as disclosed by Chae, 100% of the hydrogen atoms bound to carbon are directly bound to an aromatic ring, and the precursor has a structure according to instant general formula 1’ wherein the dianhydride residues correspond to instant R1 and wherein the TFDB residue corresponds to instant R2 having a formula (2). Alternatively, modified Chae suggests a precursor according to instant general formula 3’ wherein the 6FDA residue corresponds to instant R5 and the TFDB diamine residues correspond to instant R6. 

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered.
Applicant’s argument that the previously set forth rejection citing Ju as a primary reference has been overcome by the amendment excluding residues derived from trans-cyclohexanediamine is persuasive. The rejection over modified Ju has been withdrawn. A new rejection has been set forth citing Chae as a primary reference instead of Ju.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766